IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RODNEY E. CALLAHAN,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2590

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.


_____________________________/

Opinion filed November 10, 2014.

An appeal from the Circuit Court for Leon County.
Terry P. Lewis, Judge.

Rodney E. Callahan, pro se, Appellant.

Sarah J. Rumph, General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK and SWANSON, JJ., CONCUR.